COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §

  CHAUNCEY DEANDRE REED,                         §              No. 08-19-00283-CR

                       Appellant,                §                Appeal from the

  v.                                             §              168th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20150D00451)

                                                 §

                                          ORDER

       The Court on its own motion ORDERS the Rachel Simon, Official Court Reporter for the

168th District Court of El Paso County, Texas, to electronically submit a supplemental reporter’s

record containing State’s Exhibit 2 (DVD) and State’s Exhibit 2A (DVD). The supplemental

reporter’s record is due with this Court on or before November 15, 2021.

       IT IS SO ORDERED this 4st day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.